Case 4:20-cv-00021-SDJ-CAN Document 19 Filed 12/08/20 Page 1 of 2 PageID #: 79




                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TEXAS
                           SHERMAN DIVISION

 JOSEPH T WEBB                           §
                                         §
 v.                                      §   CIVIL CASE NO. 4:20-CV-021
                                         §
 JAMIE TAYLOR                            §

      MEMORANDUM ADOPTING IN PART AND MODIFYING IN PART
            THE REPORT AND RECOMMENDATION OF
            THE UNITED STATES MAGISTRATE JUDGE

      Came on for consideration the Report and Recommendation of the United

States Magistrate Judge (“Report”), this matter having been referred to the

magistrate judge pursuant to 28 U.S.C. § 636. On October 28, 2020, the Report,

(Dkt. #17), was entered containing proposed findings of fact and recommendations

that Plaintiff Joseph T Webb’s Motion to Compel Production of Defendant’s Home

Address, (Dkt. #10), be denied and Webb’s claims be dismissed without prejudice.

Having received the Report, and no objections thereto having been timely filed, the

Court determines that the Report should be adopted in part and modified in part.

      Therefore, the Court hereby ADOPTS the findings and conclusions of the

magistrate judge as to Webb’s Motion to Compel Production of Defendant’s Home

Address, (Dkt. #10), as though those findings and conclusions were the Court’s own.

It is therefore ORDERED that Webb’s motion to compel is DENIED.

      The Court also hereby ADOPTS as though they were the Court’s own findings

and conclusions the magistrate judge’s findings and conclusions that Webb’s claims

should be dismissed sua sponte for falling under the criteria set forth in 28 U.S.C.
Case 4:20-cv-00021-SDJ-CAN Document 19 Filed 12/08/20 Page 2 of 2 PageID #: 80




§ 1915A(b) but MODIFIES the ultimate disposition as to dismissal without

prejudice. Webb’s claims that Defendant violated his rights by refusing him access to

the law library to research his civil conversion claim fails to state a claim upon which

relief may be granted and is frivolous in that it lacks any basis in law or fact. Because

Webb’s Complaint is patently meritless, the proper disposition is dismissal with

prejudice. It is ORDERED that Webb’s claims are DISMISSED with prejudice.
      .
       It is further ORDERED that Webb’s Motion to Disregard Collin County

Sheriff’s Office Response, (Dkt. #12), Motion for Waiver of Service of Summons,

(Dkt. #14), and Motion to Compel a Ruling on Motion to Compel Production of

Defendant’s Home Address and Motion for Waiver of Service of Summons, (Dkt. #15),

are each DENIED AS MOOT.

      All other relief not expressly granted is DENIED.

      The Clerk is directed to CLOSE this civil action.

         So ORDERED and SIGNED this 8th day of December, 2020.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE




                                           2
